Case: 13-50491      Document: 00512780265         Page: 1    Date Filed: 09/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50491
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 24, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARVIN DONALD STEELE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:11-CR-449-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Marvin Donald Steele challenges the district court’s decision denying his
motion to withdraw his guilty plea. A defendant may withdraw his plea before
sentencing if he establishes “a fair and just reason for requesting the
withdrawal.” FED. R. CRIM. P. 11(d)(2)(B). Seven factors are relevant to the
determination: (1) whether the defendant asserts his innocence, (2) whether
the Government will be prejudiced, (3) whether the defendant delayed filing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50491    Document: 00512780265     Page: 2   Date Filed: 09/24/2014


                                 No. 13-50491

the motion, (4) whether withdrawal will “substantially inconvenience” the
court, (5) whether the defendant had “close assistance” of counsel, (6) whether
the plea was knowing and voluntary, and (7) whether withdrawing the plea
will waste judicial resources. United States v. Carr, 740 F.2d 339, 343-44 (5th
Cir. 1984). We review the district court’s decision for abuse of discretion.
United States v. McKnight, 570 F.3d 641, 645 (5th Cir. 2009). The “court
abuses its discretion if it bases its decision on an error of law or a clearly
erroneous assessment of the evidence.” Id.
      Steele challenges his guilty plea principally by relying on claims that he
did not understand the plea agreement or the plea hearing, that his attorney
coerced him to plead guilty, and that he is innocent. The district court rejected
his testimony regarding these claims as not credible and found that the
evidence of his guilt was “overwhelming.”          The court “articulated the
appropriate standard” under Carr and “carefully applied this standard to the
facts.” United States v. Bounds, 943 F.2d 541, 543 (5th Cir. 1991). As in
Bounds, Steele relies on “conclusory allegations that are clearly refuted by the
record.” Id. We find no abuse of discretion, as he has not shown that the
district court denied the motion based on an error of law or a clearly erroneous
factual finding. See McKnight, 570 F.3d at 645.
      The judgment of the district court is AFFIRMED.




                                       2